Ley

AO 245B (Rev. 02/08/2059) Judgment in a Criminal Petty Case (Modified) , Page | of 1 f

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

:
United States of America JUDGMENT IN A CRIMINAL CASE i
Vv. (For Offenses Committed On or After November 1, 1987)

Adrian Martinez Case Number: 3:19-mj-24414

 

Michael David $tem-—

Defendant's Attorney F | L = D
|
* |

 

REGISTRATION NO. 91567298

 

 

 

 

 

 

 

 

THE DEFENDANT: | | : NOV 2 1 2019
pleaded guilty to count(s) 1 of Complaint CLERK, U.S. DIST
CO was found guilty to count(s) - | SOUTHER! THERN DISTRICT OF CALIFORNIA
. DEPUTY
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s): !
Title & Section - Nature of Offense Count Number(s) !
§:1325 ILLEGAL ENTRY (Misdemeanor) 1 |
C1 The defendant has been found not guilty on count(s) |
C] Count(s) 7 dismissed on the motion of the United States. :
IMPRISONMENT |
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: r
C TIME SERVED x L O days |

Assessment: $10 WAIVED |X Fine: WAIVED .
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

— © Court recommends defendant be deported/removed with relative, charged in case

 

It IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid, If ordered to pay restitution, the defendant shall! notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, November 21, 2019
Date of Imposition of Sentence

wn Ef GP

DUSM SS HONORABLE BARRY M. KURREN
UNITED STATES MAGISTRATE JUDGE

 

- Clerk’s Office Copy | 3:19-mj-24414
